DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to the Request for Continued Examination filed on 10 May 2021. Claims 1-2, 4, 6, 8-9, 11, 13-15, and 17-27 are pending and have been examined. The Applicants’ amendment and remarks have been carefully considered, but they moot in view of new grounds for rejection.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04 June 2021 has been entered.
All previous objections and rejections directed to the Applicant’s disclosure and claims not discussed in this Office Action have been withdrawn by the Examiner.


Response to Amendments and Arguments
In their remarks and arguments, the applicant notes that during the interview of May 24, 2021, the Examiner cited FIG. 3 and paragraph [0023] of Begum as allegedly disclosing "at least one observed characteristic and at least one characteristic assigned in a profile." Applicant notes that, in the text cited by the Examiner, Begum discusses characteristics, such as facial images, and both visible and invisible 

Claim Objections

Claims 22-24 are objected to for being dependent on cancelled claim 3. Correction is required. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 5, 8, 12, 14, and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2016/048579, hereinafter referred to as Begum et al.

Regarding claim 1 (Currently Amended), Begum et al. discloses a method comprising: 
obtaining one or more characteristics of a given avatar (“System 200 though also includes a face-to-voice system 208 that receives facial structure input 2 12, such as image data representing a face portrait showing a visage of a person (for example, Alice),” Begum et al., para [0022]. Here, the image is an avatar.); 

determining one or more parameters of a voice synthesizer for generating a voice that conforms to the one or more avatar characteristics (“FIG. 6 is an example image-based matching TTS system 600 that uses a face-to-voice system 608 including visible articulator/ parameter extraction 610 and a parameter-matching system 620 to obtain the parameters 164 from the database 500 (see e.g., FIG. 5) containing known tuples of visible and invisible articulatory parameters,” Begum et al., para [0029].  Also, “Articulatory system model 140 permits control over and adjustment to articulatory parameters 164 (shown by examples listed in parameter table 166) that articulatory model 160 provides to a vocal tract model 170,” Begum et al., para [0020]. See also fig. 6), the one or more avatar characteristics comprising at least one observed characteristic (Begum et al., para [0022]-[0024]. These paragraphs of Begum et al. describe matching parameters to the facial structure input. Para [0049] of the applicant’s specification states that the voice can be generated based on…observed characteristics (such as facial features, height, and the like). Also, para [0050] of the applicant’s specification states that observed characteristics are obtained by performing image , at least one dynamic characteristic (Begum et al., para [0023], describes visible and invisible articulatory parameters which are used. These parameters are used to generate dynamic avatar characteristics, such as characteristics of speech.), and at least one characteristic assigned in a profile (Begum et al., para [0023] and figs. 3 and 5 – database storing preprocessed facial images with corresponding articulatory parameter values. The examiner interprets a database as “profile”.);

configuring the voice synthesizer based on the one or more parameters (“The phonemes 120 are input into a waveform synthesis module 130, which also receives sound frequency information 134 (e.g., sound frequencies) from an articulatory system model 140,” Begum et al., para [0018]. See also fig. 6.); and    

generating a voice using the parameterized voice synthesizer (“The information 134 generated by the articulatory system model 140 and the phonemes 120 is synthesized using the waveform synthesis module 130 (e.g., wave synthesizer) to produce a speech output 150,” Begum et al., para [0018].).   
As to claim 8, CRM claim 8 and method claim 1 are related as method and CRM of using same, with each claimed element’s function corresponding to the method step. Accordingly claim 8 is similarly rejected under the same rationale as applied above with respect to method claim. And, Begum et al., para [0039], [0094], and [0098]-[0099] teach CRM. 
claim 14, apparatus claim 14 and method claim 1 are related as method and apparatus of using same, with each claimed element’s function corresponding to the method step. Accordingly claim 14 is similarly rejected under the same rationale as applied above with respect to method claim. And, Begum et al., para [0035] teaches processor and memory. 

Claim 3 cancelled.

Claim 10 cancelled.

Claim 16 cancelled.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4, 9, 11, 15, 17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2016/048579, hereinafter referred to as Begum et al., in view of US 6577998, hereinafter referred to as Yamamoto.

Regarding claim 2 (original), Begum et al. discloses the method of claim 1, but not further comprising determining one or more vocal characteristics corresponding to the one or more avatar characteristics. Yamamoto is cited to disclose determining one or more vocal characteristics corresponding to the one or more avatar characteristics (“Upon receiving a trigger signal from an animation generator 15, the voice analyzing unit 12 adjusts the values of the above-described voice parameter set according to a voice parameter profile 16, which includes adjustment values for adjusting a predetermined characteristic of the voice input,” Yamamoto, col. 7, lines 17-22. Here, the vocal characteristics are triggered by (i.e., correspond to) the animation generator (i.e., avatar).). Yamamoto benefits Begum et al. by allowing adjustment of voice character parameters, such as volume and frequency (Yamamoto, col. 7, lines 17-22). Therefore, it would be obvious for one skilled in the art to combine the teachings of Begum et al. with those of Yamamoto to enhance the voice synthesis method as taught by Begum et al.     
As to claim 9, CRM claim 9 and method claim 2 are related as method and CRM of using same, with each claimed element’s function corresponding to the method step. Accordingly claim 9 is similarly rejected under the same rationale as applied above with respect to method claim. And, Begum et al., para [0039], [0094], and [0098]-[0099] teach CRM. 
As to claim 15, apparatus claim 15 and method claim 2 are related as method and apparatus of using same, with each claimed element’s function corresponding to the method step. Accordingly claim 15 is similarly rejected under the same rationale as 

Regarding claim 4 (original), Begum et al., as modified by Yamamoto, discloses the method of claim 2, wherein the determining the one or more parameters of the voice synthesizer is based on the one or more vocal characteristics (“Upon receiving a trigger signal from an animation generator 15, the voice analyzing unit 12 adjusts the values of the above-described voice parameter set according to a voice parameter profile 16, which includes adjustment values for adjusting a predetermined characteristic of the voice input,” Yamamoto, col. 7, lines 17-22.).  
As to claim 11, CRM claim 11 and method claim 4 are related as method and CRM of using same, with each claimed element’s function corresponding to the method step. Accordingly claim 11 is similarly rejected under the same rationale as applied above with respect to method claim. And, Begum et al., para [0039], [0094], and [0098]-[0099] teach CRM. 
As to claim 17, apparatus claim 17 and method claim 4 are related as method and apparatus of using same, with each claimed element’s function corresponding to the method step. Accordingly claim 17 is similarly rejected under the same rationale as applied above with respect to method claim. And, Begum et al., para [0035] teaches processor and memory. 

Claim 5 cancelled. 

Claim 7 cancelled. 

Claim 12 cancelled.

Regarding claim 20 (original), Begum et al. discloses the method of claim 1, but not further comprising applying one or more additional effects for the generated voice. Yamamoto is cited to disclose applying one or more additional effects for the generated voice (“The voice analyzing unit 12 analyzes the voice input so as to determine a volume parameter, a volume change parameter, a pitch parameter and a pitch change parameter,” Yamamoto, col. 7, lines 14-17.).


Regarding claim 18 (original), Begum et al. disclose the method of claim 1, wherein the one or more parameters of the voice synthesizer are determined by performing a table lookup (“Articulatory system model 140 permits control over and adjustment to
articulatory parameters 164 (shown by examples listed in parameter table 166) that
articulatory model 160 provides to a vocal tract model 170,” Begum et al., para [0020].).

Claims 6, 13, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2016/048579, hereinafter referred to as Begum et al., in view of US 6577998, hereinafter referred to as Xie et al.

claim 6 (original), Begum et al. discloses the method of claim 1, but not further comprising obtaining an avatar, modifying characteristics of the avatar, and repeating the determining, configuring, and generating operations using the modified characteristics and a corresponding modified avatar. Xie et al. is cited to disclose obtaining an avatar, modifying characteristics of the avatar, and repeating the determining, configuring, and generating operations using the modified characteristics and a corresponding modified avatar (“In some embodiments, the speech signal and the visual signal may be matched according to a machine learning algorithm. In some embodiments, the machine learning algorithm may include a hidden Markov model, a deep neural network model, or the like. In some embodiments, the visual signal of the avatar may include a lip movement of the avatar, a gesture of the avatar, an expression of the avatar, a body shape of the avatar (e.g., forward tilt, back tilt, upright, sideways, etc.), a motion of the avatar (e.g., a speed of walking, stride, direction, nod, shake head, etc.). The speech signal of the avatar may match with one or more of the lip movement, the gesture, the expression, the body shape, the motion, etc. of the avatar. The matching relationship may be a default setting of the HMI system 100, or specified by the user, or acquired according to the machine-learning algorithm, etc.,” Xie et al., para [0072].). Xie et al. benefits Begum by using a machine-learning algorithm to continuously update visual and vocal parameters of the avatar (Xie et al., para [0074]), thereby enhancing the real-time animation of Begum et al. Therefore, it would be obvious for one skilled in the art to combine the teachings of Begum et al. and Xie et al. to enhance the voice synthesis method as taught by Begum et al.   
claim 13, CRM claim 13 and method claim 6 are related as method and CRM of using same, with each claimed element’s function corresponding to the method step. Accordingly claim 13 is similarly rejected under the same rationale as applied above with respect to method claim. And, Begum et al., para [0039], [0094], and [0098]-[0099] teach CRM. 
As to claim 19, apparatus claim 19 and method claim 6 are related as method and apparatus of using same, with each claimed element’s function corresponding to the method step. Accordingly claim 19 is similarly rejected under the same rationale as applied above with respect to method claim. And, Begum et al., para [0035] teaches processor and memory. 

Claims 22-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2016/048579, hereinafter referred to as Begum et al., in view of US 20210150145, hereinafter referred to as Negishi.

Regarding claim 22 (New), Begum et al. discloses the method of claim 3, but not wherein at least one of the dynamic characteristics is a mannerism of the given avatar. Negishi is cited to disclose wherein at least one of the dynamic characteristics is a mannerism of the given avatar (“The device 100 converts (i.e., translates) the sign language of the first user 10 from sign language to spoken language. Specifically, first, the device 100 performs gesture recognition for each sign language word (step S120),” Negishi, para [0141]. A gesture is interpreted as “mannerism”.). Negishi benefits Begum et al. by delivering communication support corresponding to the contexts of both a user and a communication target (Negishi, para [0005]). Therefore, it would be obvious for one skilled in the art to combine the teachings of Begum et al. with those of Negishi to extend the voice synthesis capabilities of Begum et al. 

Regarding claim 23 (New), Begum et al. discloses the method of claim 3, but not wherein at least one of the dynamic characteristics is a rate of speech of the given avatar. Negishi is cited to disclose wherein at least one of the dynamic characteristics is a rate of speech of the given avatar (“The linguistic feature includes…speaking intensity, speed, and pitch,” Negishi, para [0138].). Negishi benefits Begum et al. by delivering communication support corresponding to the contexts of both a user and a communication target (Negishi, para [0005]). Therefore, it would be obvious for one skilled in the art to combine the teachings of Begum et al. with those of Negishi to extend the voice synthesis capabilities of Begum et al. 

Regarding claim 24 (New), Begum et al. discloses the method of claim 3, but not wherein at least one of the dynamic characteristics is a facial expression of the given avatar while speaking. Negishi is cited to disclose wherein at least one of the dynamic characteristics is a facial expression of the given avatar while speaking (“For example, the device 100 recognizes an emotion of a user on the basis of a linguistic feature, biological information, a feature of a facial expression, and the like indicated by a gesture or speech,” Negishi, para [0138].). Negishi benefits Begum et al. by delivering communication support corresponding to the contexts of both a user and a communication target (Negishi, para [0005]). Therefore, it would be obvious for one skilled in the art to combine the teachings of Begum et al. with those of Negishi to extend the voice synthesis capabilities of Begum et al. 

Regarding claim 25 (New), Begum et al. discloses the apparatus of claim 14, but not wherein at least one of the dynamic characteristics is a mannerism of the given avatar. Negishi is cited to disclose wherein at least one of the dynamic characteristics is a mannerism of the given avatar (“The device 100 converts (i.e., translates) the sign language of the first user 10 from sign language to spoken language. Specifically, first, the device 100 performs gesture recognition for each sign language word (step S120),” Negishi, para [0141]. A gesture is interpreted as “mannerism”.). Negishi benefits Begum et al. by delivering communication support corresponding to the contexts of both a user and a communication target (Negishi, para [0005]). Therefore, it would be obvious for one skilled in the art to combine the teachings of Begum et al. with those of Negishi to extend the voice synthesis capabilities of Begum et al. 

Regarding 26 (New), Begum et al. discloses the apparatus of claim 14, but not wherein at least one of the dynamic characteristics is a rate of speech of the given avatar. Negishi is cited to disclose wherein at least one of the dynamic characteristics is a rate of speech of the given avatar (“The linguistic feature includes…speaking intensity, speed, and pitch,” Negishi, para [0138].). Negishi benefits Begum et al. by delivering communication support corresponding to the contexts of both a user and a communication target (Negishi, para [0005]). Therefore, it would be obvious for one skilled in the art to combine the teachings of Begum et al. with those of Negishi to extend the voice synthesis capabilities of Begum et al. 

Regarding 27 (New), Begum et al. discloses the apparatus of claim 14, but not wherein at least one of the dynamic characteristics is a facial expression of the given avatar while speaking. Negishi is cited to disclose wherein at least one of the dynamic characteristics is a facial expression of the given avatar while speaking (“For example, the device 100 recognizes an emotion of a user on the basis of a linguistic feature, biological information, a feature of a facial expression, and the like indicated by a gesture or speech,” Negishi, para [0138].). Negishi benefits Begum et al. by delivering communication support corresponding to the contexts of both a user and a communication target (Negishi, para [0005]). Therefore, it would be obvious for one skilled in the art to combine the teachings of Begum et al. with those of Negishi to extend the voice synthesis capabilities of Begum et al. 

Allowable Subject Matter
Claim 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

The examiner notes that several other pieces of prior art in addition to Negishi apply to claims 22-27 and are listed in the attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNE L THOMAS-HOMESCU whose telephone number is (571)272-0899.  The examiner can normally be reached on Mon-Fri 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh M Mehta can be reached on 5712727453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANNE L THOMAS-HOMESCU/Primary Examiner, Art Unit 2656